                                                                                              Entered on Docket
                                                                                              May 27, 2021
                                                                                              EDWARD J. EMMONS, CLERK
                                                                                              U.S. BANKRUPTCY COURT
                                                                                              NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                            The following constitutes the order of the Court.
                                             2                                              Signed: May 27, 2021

                                             3
                                             4
                                             5
                                                                                               ______________________________________________
                                                                                               Stephen L. Johnson
                                             6
                                                                                               U.S. Bankruptcy Judge
                                             7
                                             8                           UNITED STATES BANKRUPTCY COURT
                                             9                           NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12                                                    )    Case No.: 20-51623 SLJ
                                                 In re                                            )
                                            13                                                    )    Chapter 11
                                                                                                  )
                                            14   SHERRY VIRGINIA SEITZINGER,                      )
                                                                                                  )    Date: May 25, 2021
                                            15                        Debtor.                     )    Time: 1:30 p.m.
                                                                                                  )
                                            16                                                    )    Ctrm: 9 (remote)
                                                                                                  )
                                            17
                                            18                 ORDER GRANTING MOTION TO SELL REAL PROPERTY
                                                         A hearing on the Motion for an Order (1) Authorizing Sale of the Property Located at
                                            19
                                            20   2722 Bayview Drive, Fremont, California; (2) Ordering that the Sale be Free and Clear of any

                                            21   Claims and Interests; (3) Authorizing the Payment of Brokers [sic] Commission, Taxes and

                                            22   Closing Costs (“Motion”), filed by Debtor in the above-captioned Chapter 11 bankruptcy case,

                                            23   was held before this Court at the above-referenced date and time. Appearances were noted on

                                            24   the record.
                                            25           Having considered the Motion and all related pleadings, any opposition thereto, and the
                                            26   arguments of counsel,
                                            27           THE COURT FINDS THAT:
                                            28           A.     Notice of the Motion was proper and adequate.

                                                 ORDER GRANTING MOTION TO SELL REAL PROPERTY
                                                                                       -1-
                                             Case: 20-51623       Doc# 97       Filed: 05/27/21       Entered: 05/27/21 16:05:38   Page 1 of 4
                                             1          B.      David Park (“Buyer”) has acted good faith and is entitled to the protections of
                                             2   Section 363(m) of the Bankruptcy Code.
                                             3          Based on the foregoing and for reasons stated orally on the record, and good cause
                                             4   appearing therefore,
                                             5          IT IS HEREBY ORDERED THAT:
                                             6
                                                        1.      The notice of the Motion and the hearing thereon is approved as proper and
                                             7
                                                 adequate under the circumstances.
                                             8
                                                        2.      The Motion is granted and the sale to Buyer, David Park, is approved as the
                                             9
                                                 highest and best offer.
                                            10
UNITED STATES BANKRUPTCY COURT




                                                        3.      Debtor is authorized to sell real property located at 2722 Bayview Drive,
  for the Northern District of California




                                            11
                                                 Fremont, CA 94536 (“Property”) to Buyer for the purchase price of $1,275,000, and in
                                            12
                                                 accordance with the terms and conditions that are set forth in the Purchase Agreement which is
                                            13
                                                 attached to the Motion.
                                            14
                                                        4.      Debtor shall pay from escrow the following liens or claims at closing of the sale:
                                            15
                                                                a.         The consensual lien of Bank of the West;
                                            16
                                            17                  b.         The judgment lien of Fremont Tech Center Association, Inc.;

                                            18                  c.         The judgment lien of Richard Ladden; and

                                            19                  d.         The tax lien of the Alameda County Tax Collector.

                                            20          5.      Pursuant to Section 363(f) of the Bankruptcy Code, effective upon closing, the
                                            21   sale of the Property will vest in the Buyer all right, title and interest of the Debtor and the
                                            22   bankruptcy estate in the Property, free and clear of liens, claims or interests.
                                            23          6.      Unless the holders of the liens, claims or interests have agreed to other treatment,
                                            24   their liens, claims or interests shall attach to the proceeds of the sale with the same force, effect,
                                            25   validity and priority that previously existed against the Property.
                                            26
                                            27
                                            28

                                                 ORDER GRANTING MOTION TO SELL REAL PROPERTY
                                                                                       -2-
                                             Case: 20-51623          Doc# 97     Filed: 05/27/21    Entered: 05/27/21 16:05:38          Page 2 of 4
                                             1          7.      Debtor is authorized to pay from the proceeds of sale through escrow a real
                                             2   estate commission of 2.5% of the purchase price to the Buyer’s broker/agent David Yang of
                                             3   Legacy Real Estate & Associates.
                                             4          8.      Debtor, and any escrow agent upon the Debtor’s written instruction, shall be
                                             5   authorized to make such disbursements on or after the closing of the sale as are required by the
                                             6
                                                 purchase agreement or order of this Court, including, but not limited to, (a) all delinquent real
                                             7
                                                 property taxes and outstanding post-petition real property taxes pro rated as of the closing with
                                             8
                                                 respect to the Property; and (b) closing costs as included in the Estimated Seller’s Settlement
                                             9
                                                 Statement attached to the Motion.
                                            10
UNITED STATES BANKRUPTCY COURT




                                                        9       Debtor shall transfer all remaining net proceeds to her debtor-in-possession
  for the Northern District of California




                                            11
                                                 account.
                                            12
                                                        10.     Debtor is authorized to execute the purchase agreement, or other related
                                            13
                                                 documents that are reasonably necessary or appropriate to complete the sale, and to undertake
                                            14
                                            15   such other actions as may be reasonably necessary or appropriate to complete the sale.

                                            16          11.     Buyer is approved as a buyer in good faith in accordance with Section 363(m) of

                                            17   the Bankruptcy Code, and Buyer shall be entitled to all protections of Section 363(m) of the

                                            18   Bankruptcy Code.

                                            19          12.     This Order shall be effective immediately upon entry. No automatic stay of
                                            20   execution, pursuant to Rule 62(a) of the Federal Rules of Civil Procedure, or Bankruptcy Rule
                                            21   6004(h), applies with respect to this Order.
                                            22          13.     This Court retains jurisdiction to enforce and implement the terms and
                                            23   provisions of this Order and the purchase agreement.
                                            24
                                            25                                       *** END OF ORDER***
                                            26
                                            27
                                            28

                                                 ORDER GRANTING MOTION TO SELL REAL PROPERTY
                                                                                       -3-
                                             Case: 20-51623        Doc# 97     Filed: 05/27/21     Entered: 05/27/21 16:05:38        Page 3 of 4
                                             1                                COURT SERVICE LIST
                                             2
                                             3
                                             4   [ECF Recipients Only]

                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER GRANTING MOTION TO SELL REAL PROPERTY
                                                                                       -4-
                                             Case: 20-51623     Doc# 97   Filed: 05/27/21   Entered: 05/27/21 16:05:38   Page 4 of 4
